

116 SRES 460 ATS: Congratulating the American Geophysical Union on the occasion of its centennial. 
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 460IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Cardin (for himself and Ms. Murkowski) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the American Geophysical Union on the occasion of its centennial. 
	
 Whereas, in December 1919, the National Research Council organized the American Geophysical Union— (1)to represent the United States in the International Union of Geodesy and Geophysics of the International Research Council; and
 (2)to serve as the Committee on Geophysics of the National Research Council to promote work in the fields of astronomy, geodesy, geology, meteorology, seismology, terrestrial electricity and magnetism, and volcanology;
 Whereas, in 1972, the American Geophysical Union was incorporated as an independent organization; Whereas, in 2019, the American Geophysical Union has more than 60,000 members in 137 countries;
 Whereas the mission of the American Geophysical Union is to promote discovery in Earth and space sciences for the benefit of humanity;
 Whereas Earth and space sciences are international endeavors that transform human understanding of the planet, from the core through the atmosphere of the planet and into the universe beyond;
 Whereas Earth and space sciences drive basic and applied research that has led to critical health, environmental, commercial, and technological breakthroughs that have inspired individuals throughout the world, strengthened economies, and raised standards of living;
 Whereas Earth and space sciences help individuals— (1)understand and formulate solutions for the critical challenges facing the planet;
 (2)become better stewards of natural resources, such as energy, water, and minerals, for current and future generations; and
 (3)comprehend and mitigate the effects of terrestrial, manmade, and space disasters, which protects communities worldwide;
 Whereas Earth and space sciences are critical components of a science, technology, engineering, arts, and mathematics (in this preamble referred to as STEAM) education and inspire students of all ages to become citizen scientists and future leaders in STEAM fields;
 Whereas Earth and space sciences seek to discover the origins of humanity, the planet, and the universe, and are a source of awe for past, current, and future generations; and
 Whereas December 2019 marks the 100th anniversary of the establishment of the American Geophysical Union: Now, therefore, be it
	
 That the Senate— (1)congratulates the American Geophysical Union on the occasion of its centennial;
 (2)supports increasing the understanding of and interest in Earth and space sciences at the local, national, and international levels;
 (3)encourages the scientific community to engage in public outreach so that individuals of all ages and backgrounds gain a better understanding of and appreciation for the value of Earth and space sciences to daily life and quality of life;
 (4)expresses support for the free and open exchange of ideas in Earth and space sciences; (5)recognizes the important role of governments in fostering Earth and space scientific research, including contributing to higher-risk and longer-term investigations and providing funding for the basic and applied research necessary for human welfare;
 (6)encourages international cooperation in efforts relating to Earth and space sciences to foster the global exchange of knowledge and collaboration among scientists worldwide for the benefit of humanity; and
 (7)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to the executive director and chief executive officer of the American Geophysical Union.